Citation Nr: 0738306	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision which 
denied the veteran's claim of service connection for 
residuals of a fractured right ankle.  The Board has 
recharacterized the issue on appeal, as stated on the cover 
page of this decision, to better reflect the veteran's 
expressed interests.

In a May 2005 statement, the veteran indicated he no longer 
wanted a Board hearing.  As such, the Board may proceed with 
appellate review. 


FINDING OF FACT

The evidence of record does not establish that the veteran 
currently has residuals of a disease or injury in service to 
include an inservice right ankle strain.


CONCLUSION OF LAW

Residuals of a right ankle injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002 & West Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf. See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for residuals of a right ankle injury, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to and following the initial adjudication of the 
veteran's claim, the letter dated in November 2003 fully 
satisfied the duty to notify provisions. See 38 U.S.C.A. 
§ 5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187. The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim. The November 2003 letter 
told him to provide any relevant evidence in his possession. 
See Pelegrini II, at 120-121. Since the Board has concluded 
that the preponderance of the evidence is against the claim 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept. 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

As for the duty to assist, the result of RO development 
indicates that the appellant's service medical records were 
likely destroyed, presumed to have been lost in a 1973 fire 
at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri. VA has a heightened duty to 
assist in these cases. See, e.g., Washington v. Nicholson, 19 
Vet. App. 362, 369-70 (2005). The Board concludes that the 
heightened duty to assist has been met in this case. The 
claims file contains all available evidence pertinent to the 
claim, including VA medical records and records obtained from 
the Surgeon General's Office (SGO). There are no private 
medical records in the claims file; however, the veteran has 
indicated that he has not consulted his primary care 
physician or an orthopedic surgeon about his right ankle.  VA 
has requested records identified throughout the claims 
process, and the claims file includes the negative replies 
from facilities that indicated they did not have the 
veteran's records.

The veteran was afforded a VA examination in July 2004 which 
addressed the nature and etiology of the disability at issue.  
The Board finds that this examination is adequate for 
purposes of this appeal. The Board finds that further 
examination is not necessary, as there is sufficient medical 
evidence upon which the Board may base its decision. The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case in April 2005, which informed them of 
the laws and regulations relevant to the veteran's claim. For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006). For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time. See 38 C.F.R. 
§ 3.303(b) (2007). If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran contends he suffered a right ankle injury 
(possibly a fracture) in service that is the cause of his 
currently claimed right ankle disability.

A review of the veteran's SGO medical records reveal that he 
was treated in May and June of 1951 for a sprained ankle.  
However, there was no reference to a fracture.  Additionally, 
neither the SGO report nor the medical records following 
discharge indicated any evidence of permanent residuals or 
chronic disability of the right ankle.  A VA examination 
conducted in July 2004 revealed no objective evidence of 
right ankle edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding.  
While there was limitation of motion and pain on motion, the 
examiner observed that the veteran also experienced 
limitation of motion of the left ankle.  The examiner further 
noted that x-rays taken in January 2004 had turned out 
"negative."  In light of these findings, the examiner 
concluded that it was less likely than not that the veteran 
had any residuals of the inservice right ankle sprain.  

The veteran has failed to submit any competent medical 
evidence demonstrating a current diagnosis of a right ankle 
disability.  A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 3 Vet. App. 141, 
144 (1992).  Here, the sole medical opinion of record 
addressing the veteran's current condition is the 
aforementioned VA examination report, which reflects a 
negative finding of a current right ankle disability.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy. See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  In this regard, the Board notes 
that the veteran is competent to attest to having right ankle 
pain in service.  Further, the Board acknowledges receipt of 
a photograph, apparently dating back to service, which shows 
that the veteran's right foot was wrapped in bandages.  The 
veteran as a lay person, however, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  In this regard, the veteran and his fellow 
servicemen are not competent to state that the veteran 
sustained a fracture of the right ankle in service.  Further, 
they are not competent to state that he has a current right 
ankle diagnosis which is related to a service injury.  The 
objective medical evidence, or lack thereof, is more 
probative in this case, and the Board concludes that the 
veteran does not have a current disability for which service 
connection may be granted.

The Board does not question the fact that the veteran 
currently suffers from pain of the right ankle.  However, as 
indicated above, the veteran has not proffered any competent 
medical evidence showing he has residuals of a service-
related injury.  Rather, the sole competent medical opinion 
of record shows evidence to the contrary.  To the extent the 
veteran has experienced pain in his right ankle, the Board 
notes that complaints of pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), dismissed in part, and vacated and 
remanded in part sub nom. See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, even if the 
veteran were somehow able to establish the existence of a 
disability, his claim would nonetheless fail because he has 
not shown a nexus between his current right ankle pain and 
the in-service injury.   

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a right ankle injury. 
Consequently, the benefit-of- the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a right 
ankle injury is denied.




____________________________________________
K. PARAKKAL	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


